Citation Nr: 1220592	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for epididymitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In statements in August 2008 and in November 2008, the Veteran in writing withdrew his appeal on all pending claims, except for the rating for epididymitis. 

In a rating decision in December 2009, the RO denied service connection for a disability of the upper back, a claim for increase for the lumbosacral spine, and a total disability rating for compensation based on individual unemployability.  After the Veteran was notified of the adverse determinations and of his right to appeal, the Veteran did not file an appeal and the claims are not in appellate status. 

The claim for increase for epididymitis is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

Epididymitis is currently rated as analogous to testicular atrophy under Diagnostic Code 7523.  On VA examination in September 2008, there was no testicular atrophy. 

VA records show that in July 2011 the Veteran complained of scrotal pain.  The testicular examination was negative. 




Although the disability is currently rated under Diagnostic Code 7523, the disability has not been considered under the specific Diagnostic Code for epididymo-orchitis, Diagnostic Code 7525.  

As the evidence of record is insufficient to rate the disability under the criteria specific for the disability, a reexamination under the duty assist is needed. 

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain VA records since March 2010. 

2.  Afford the Veteran a VA examination to determine whether the service-connected epididymitis requires:  

Either long-term drug therapy, or 1 to 2 hospitalizations a year, or intermittent intensive management. 

The Veteran's file should be made available to the examiner.  

3.  On completion of the above, adjudicated the claim under Diagnostic Code 7525.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 








The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 

